Citation Nr: 0406391	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  98-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.  His awards and decorations include the Combat 
Infantryman Badge (CIB), for combat duty in Vietnam.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in May 
1998.  The VARO granted service-connection for PTSD evaluated 
as 10 percent disabling.  The veteran filed a timely appeal 
claiming entitlement to a higher disability rating.

The veteran was afforded a video conference hearing before 
the undersigned Veterans Law Judge of the Board Veterans' 
Appeals (Board) in September 2003.  A transcript of that 
hearing is of record.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans'  
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The Board notes that CAVC has held that section 5103(a), as 
amended by the VCAA of 2000 and § 3.159(b), as recently 
amended, requires VA to inform a claimant of which evidence 
VA will provide and which evidence claimant is to provide, 
and remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)

The Board is compelled to remand this case to enforce 
compliance with the provisions of the new section 5103(a) 
which requires VA to inform the veteran of information or 
evidence necessary to substantiate the claim as well as which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.

Importantly, the Board recognizes that the issue of 
entitlement to an initial evaluation greater than 10 percent 
for PTSD remains unresolved, clinically. 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Specifically, 
additional development to include a VA psychiatric 
examination is needed in order to determine the 
symptomatology and impairment solely caused by PTSD as 
distinguished from manifestations/symptoms associated with 
any coexisting nonservice-connected psychiatric disorders 
including major depression.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

During the course of the appeal the information added to the 
record showing the award of Social Security Administration 
(SSA) disability benefits may reasonably be interpreted as a 
claim for individual unemployability (TDIU) which is 
inextricably intertwined with the current claim for increase.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied to include requesting the 
veteran to submit any evidence in his 
possession that pertains to the claim, or 
something to the effect that the veteran 
should "give us everything you've got" 
pertaining to his claim of entitlement to 
an initial evaluation greater than 10 
percent for PTSD and entitlement to a 
TDIU.  See also 38 C.F.R. § 3.159 (2003).  
See also Veterans Benefits Act of 2003, 
P.L. 108- 183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____) (permits VA to adjudicate 
a claim within a year of receipt.)  This 
provision is retroactive to November 9, 
2000, the effective date of the VCAA and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In this regard, VBA AMC should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional outstanding 
records referable to treatment of PTSD.

After obtaining any necessary 
authorization or medical releases, the 
VBA AMC should secure and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.   Regardless 
of the veteran's response, the VBA AMC 
should secure all outstanding ongoing 
regular VA group and individual 
psychiatric treatment reports.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

4.  VBA AMC should provide the veteran 
with a VA Form 21-8940, Application For 
Increased Compensation Based On 
Individual Unemployability, for 
completion and return to the VBA AMC.

5.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist, or on a fee 
basis if necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of PTSD.  The entire 
claims folder, copies of the current 
rating criteria for rating psychiatric 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
solely from PTSD.  The examiner should 
include a definition of the numerical GAF 
code assigned, as it relates to the 
veteran's occupational and social 
impairment solely due to PTSD.

The examiner should also offer an opinion 
as to how each symptom or manifestation 
of the veteran's PTSD affects his social 
and industrial adaptability.  The 
examination findings must be correlated 
to the pertinent rating criteria with the 
examiner recording pertinent medical 
complaints, symptoms, and clinical 
findings, that pertain to the presence or 
absence of PTSD and the extent of each of 
the factors provided in the rating 
criteria under Diagnostic Code 9411 for 
each of the rating levels of amended 
criteria for rating psychiatric 
disorders.

Any opinions expressed by the examiner as 
to the severity of PTSD must be 
accompanied by a complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that the above 
requested development has been completed 
in its entirety.

In particular, the VBA AMC should review 
the requested examination report and 
required opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, the VBA AMC should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

After undertaking any development deemed 
appropriate in addition to that specified 
above, the VBA AMC should formally 
adjudicate the issue of entitlement to a 
TDIU and readjudicate the veteran's claim 
for entitlement to an initial evaluation 
greater than 
10 percent for PTSD.  The VBA AMC should 
document its consideration of the CAVC's 
holding in Fenderson v. West, 12 Vet. 
App. 119 (1999) and the applicability of 
the criteria under 38 C.F.R. § 
3.321(b)(1) (2003).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC) which includes all 
evidence added to the record following the May 2003 SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until he is notified by the VBA AMC; however, he is hereby 
notified that failure without good cause shown to report for 
any scheduled VA examinations may adversely affect the 
outcome of his claim for entitlement to an initial evaluation 
greater than 10 percent for PTSD.  38 C.F.R. § 3.655 (2003).




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





